           Case 1:19-cv-02855-TNM Document 16 Filed 09/30/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 -------------------------------------------------------------------- X

 NATANEL CHAIM MARK, et al.,

                                   Plaintiffs,                            Docket No: 19-cv-2855 (TNM)

                           -against-

 SYRIAN ARAB REPUBLIC, et al.,

                                   Defendants.

 -------------------------------------------------------------------- X

                                             STATUS REPORT

         In keeping with the Court’s minute order of July 1, 2020, Plaintiffs respectfully submit this

status report to update the Court on the status of service.

         On August 19, 2020, the State Department completed diplomatic service of process on the

Iranian Ministry of Foreign Affairs. (DE 15).

         Plaintiffs have not yet received confirmation from the State Department that service on

defendant Syrian Arab Republic has been completed. Plaintiffs have taken all measures in their

power to accomplish diplomatic service on Syria, and it is now in the hands of the State

Department.

         Plaintiffs respectfully submit that December would a reasonable interval for a further status

report regarding the status of diplomatic service of process on Syria.

Dated:    Brooklyn, New York
          September 30, 2020
Case 1:19-cv-02855-TNM Document 16 Filed 09/30/20 Page 2 of 3




                            Respectfully submitted,

                            THE BERKMAN LAW OFFICE, LLC
                            Attorneys for Plaintiffs


                            By:
                                 Robert J. Tolchin
                            111 Livingston Street, Suite 1928
                            Brooklyn, New York 11201
                            718-855-3627




                             -2-
          Case 1:19-cv-02855-TNM Document 16 Filed 09/30/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the date indicated below a true copy of the

foregoing Status Report was served via ECF on all counsel of record herein:

Dated:    Brooklyn, New York
          September 30, 2020

                                                   Robert J. Tolchin
